Citation Nr: 1104685	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bulging 
disc/stenosis of L4-5 with degenerative arthritis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, to 
include on an extra-schedular basis pursuant to 38 C.F.R. §§ 
3.321(b) and 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty form September 1971 to May 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO denied the Veteran's 
claim for a rating in excess of 40 percent for bulging 
disc/stenosis of L4-5 with degenerative arthritis, and his claim 
for a TDIU.  In August 2005, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in March 
2006, and the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2006, the Veteran withdrew his request for a Board 
hearing before a Veterans Law Judge at the RO, and testified 
during a hearing before a Decision Review Officer (DRO) at the 
RO; a transcript of that hearing is of record.

In December 2006, the Board denied the Veteran's claim for a 
rating in excess of 40 percent for service-connected bulging 
disc/stenosis of L4-5 with degenerative arthritis, as well as 
denied his claim for a TDIU.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Order, the Court granted a 
Joint Motion filed by representatives of both parties, vacating 
the Board's decision, and remanding these matters to the Board 
for further proceedings consistent with the Joint Motion.

The Board notes that the Veteran was previously represented by 
Disabled American Veterans.  In a May 2010 VA Form 21-22 
(Appointment of Individual as Claimant's Representative), the 
Veteran appointed private attorney Virginia A. Girard-Brady as 
his representative.  The Board recognizes this change in 
representation.
In October 2009, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include arranging for the Veteran to 
undergo VA orthopedic examination of his back.  After 
accomplishing further action, the AMC continued to deny each 
claim (as reflected in a November 2010 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

For the reason expressed below, the matters on appeal are, again, 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The primary basis for Board's October 2009 remand was to provide 
the Veteran with an adequate VA orthopedic examination, 
consistent with the September 2008 Joint Motion.  It was noted 
that at the time of the previous August 2004 VA examination, 
Social Security Administration (SSA) records had not yet been 
associated with the claims file and thus were unavailable for the 
August 2004 examination.  These records include an October 2002 
report from the Veteran's treating VA physician stating that she 
did not think the Veteran was employable.  The SSA likewise 
determined that the Veteran was unemployable due to his low back 
disability.  In addition, the Joint Motion indicated that the 
August 2004 examination failed to adequately consider the 
provisions of DeLuca v. Brown, 8 Vet. App. 205 (1995), 
particularly on "periodic flare-ups" as claimed by the Veteran.

In remanding for a new examination, the Board instructed that the 
examiner consider and review the Veteran's claims file.  The 
examiner was asked to comment on all neurological and orthopedic 
findings and conduct all necessary testing.

The record reflects that the Veteran was provided a VA 
examination in June 2010, which included neurologic and 
orthopedic findings.  However, the examiner did not comment on 
the SSA records noting unemployability due solely to the low back 
disability and previous VA reports of unemployability.  While the 
examiner noted that the Veteran had not been employed since 1999, 
he did not render an opinion with respect to the impact of the 
bulging disc/stenosis of L4-5 with degenerative arthritis on the 
Veteran's ability to work and general functioning.

In light of the above, it does not appear that the June 2010 
examiner adequately considered the medical evidence of record, 
and in particular the SSA records, suggesting unemployability due 
solely to the Veteran's service-connected bulging disc/stenosis 
of L4-5 with degenerative arthritis.  Therefore, the Board finds 
that the claims file should be returned to the June 2010 VA 
examiner for an opinion with respect to the impact, particularly, 
of the Veteran's bulging disc/stenosis of L4-5 with degenerative 
arthritis on his employability. The RO should only arrange for 
the Veteran to undergo further examination if the prior examiner 
is not available, or cannot provide the requested opinion without 
first examining the Veteran.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, shall result in denial 
of the claim for increased rating.  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent medical 
facility.

The Board also points out that a TDIU may be assigned when a 
schedular rating is less than total if, when there is only one 
service-connected disability, the disability is rated at 60 
percent or more, and the disabled person is unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. § 
4.16(a) (2010).  A total disability rating may also be assigned 
on an extra-schedular basis, in exceptional cases, and pursuant 
specifically prescribed the procedures, for a Veteran who is 
unable to secure and follow a substantially gainful occupation 
(i.e. is unemployable) by reason of a service- connected 
disability, but who fails to meet the percentage requirement set 
forth in section 4.16(a).  See 38 C.F.R. § 4.16(b) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra- schedular consideration. The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

In this case, service connection has been established for bulging 
disc/stenosis of L4-5 with degenerative arthritis (rated as 40 
percent disabling), and tear of semilunar cartilage of the left 
knee (rated as 10 percent disabling).  The combined rating is 50 
percent.  Consequently, the percentage requirements of 4.16(a) 
are not met.  However, as noted, entitlement to a TDIU, on an 
extra-schedular basis (per 38 C.F.R. §§ 3.321(b) and 4.16(b)), 
may nonetheless be established, if the Veteran is shown to be 
unemployable by reason of his service-connected disabilities.

The Board notes that Veteran has not been employed at any point 
during the period of this appeal.  He last worked in 1999 as a 
corrections officer at a prison.

In addition to the SSA records and October 2002 VA treatment 
record reflecting unemployability due solely to the service-
connected bulging disc/stenosis of L4-5 with degenerative 
arthritis, a January 2010 statement and report from the Veteran's 
VA treating physician likewise expressed her opinion that the 
Veteran is not employable given his ongoing chronic back pain.  
The SSA records contains evaluation indicating that the Veteran 
would only be able to perform employment allowing for 3 hours of 
sitting, 3 hours of standing, and 3 hours of lying down.  SSA 
findings further note that due to these restricting caused by the 
Veteran's low back disability, the Veteran was unable to perform 
the requirements of his past relevant work as a corrections 
officer, and that he did not have transferrable skills for other 
employment.  The Veteran himself has reported that he could not 
complete coursework for computer training, as he could not sit 
for long periods of time due back pain.

In light of the above, it does not appear that the RO has 
meaningfully considered all pertinent evidence or record, to 
particularly include the SSA records, which tends to indicate 
that the Veteran is unemployable due to his service-connected 
bulging disc/stenosis of L4-5 with degenerative arthritis.  Given 
these facts, as well as the prescribed procedures for awarding a 
TDIU on an extra-schedular basis, set forth 38 C.F.R. § 4.16(b), 
the Board is unable to award an extra-schedular TDIU, but, 
rather, must remand the matter for further RO consideration.  On 
remand, the RO must determine whether the procedures for referral 
for consideration of an extra-schedular TDIU, set forth in 38 
C.F.R. § 4.16(b) are invoked, based on full consideration of all 
pertinent evidence, to particularly include the SSA determination 
and supporting medical records.

While these matters are on remand, to ensure that all due process 
requirements are met, the RO should give the appellant another 
opportunity to provide information and/or evidence pertinent to 
the claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted prior to adjudicating the claims on appeal.  The RO's 
adjudication of the claim for higher rating for bulging 
disc/stenosis of L4-5 with degenerative arthritis should include 
consideration of whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found), 
consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1. The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.   
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all records and/or responses from 
each contacted have been associated with 
the claims file, or, a reasonable time 
period for the Veteran's response has 
expired, the entire claims file should be 
forwarded to the examiner who examined the 
Veteran in June 2010 for an addendum 
opinion.  The physician should opine 
whether, without regard to the Veteran's 
age or impairment due to nonservice-
connected disability, it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the Veteran's 
service- connected disabilities-in 
particular, his bulging disc/stenosis of 
L4-5 with degenerative arthritis--render(s) 
him unable to obtain or retain 
substantially gainful employment.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, to obtain an opinion responsive 
to the question above. The entire claims 
file, to include complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history 
and assertions.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the SSA records and disability 
determination, as well as the October 2002 
and January 2010 VA treating physician 
opinions regarding unemployability.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the conclusion 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a rating in 
excess of 40 percent for bulging 
disc/stenosis of L4-5 with degenerative 
arthritis and the claim for a TDIU, to 
include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b), in light of all pertinent evidence 
and legal authority.  The RO's adjudication 
of the claim for increased rating should 
include consideration of whether staged 
rating, pursuant to Hart (cited above), is 
appropriate.

7.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his attorney should be 
furnished an SSOC and provided an 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


